Citation Nr: 1746062	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-27 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for service-connected allergic rhinitis.  

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for vison loss.

4.  Entitlement to an initial compensable evaluation for service-connected dry eye syndrome with allergic conjunctivitis.

5.  Entitlement to an increased rating for service-connected sinusitis, currently evaluated as noncompensable prior to April 13, 2011, and as 10 percent disabling thereafter.

6.  Entitlement to an increased rating for service-connected gastroesophageal reflux disease with irritable bowel syndrome, currently evaluated as 10 percent disabling.

7.  Entitlement to an effective date prior to January 20, 2009 for service connection for esophageal stricture.  

8.  Entitlement to an effective date prior to May 31, 2005 for service connection for dry eye syndrome with allergic conjunctivitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty from June 1994 to September 1998, and from March 2008 to January 2009, with intermittent duty in the Reserves.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2001, the RO denied claims for service connection for fibromyalgia, and vision impairment.  In November 2002, the RO granted service connection for allergic rhinitis, evaluated as noncompensable.  The Veteran appealed the denials of service connection for fibromyalgia, and vision impairment, and the issue of entitlement to an initial compensable evaluation for allergic rhinitis.  In March 2004, the Board remanded the claims for additional development.  In April 2005, the Board denied the claims.  This decision was subsequently vacated by the Court of Appeals for Veterans Claims (Court), and returned to the Board pursuant to an April 2005 Joint Motion for Remand (JMR). 
  
In April 2006, and March 2010, the Board remanded the claims for additional development.  

In January 2011, the RO granted service connection for sinusitis, evaluated as noncompensable, and granted service connection for irritable bowel syndrome (IBS); the RO evaluated the Veteran's IBS together with his service-connected gastroesophageal reflux disease (GERD), and assigned a 10 percent rating.  The Veteran appealed the issues of entitlement to an initial compensable evaluation for sinusitis, and entitlement to an increased rating for his service-connected GERD with IBS.  

In October 2011, the RO granted service connection for esophageal stricture, with an effective date of February 16, 2011.  The Veteran expressed disagreement on the issue of entitlement to an earlier effective date for service connection.

In September 2012, the RO granted the Veteran's claim for an initial compensable evaluation for his service-connected sinusitis, to the extent that it assigned a 10 percent rating, with an effective date of April 13, 2011, and granted his claim for an effective date prior to February 16, 2011 for service connection for esophageal stricture, to the extent that it assigned an effective date for service connection of January 20, 2009.  Since these decisions did not constitute full grants of the benefits sought, the initial increased evaluation and earlier effective date issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Veteran subsequently perfected an appeal as to the earlier effective date issue.  

In December 2015, the RO granted service connection for dry eye syndrome with allergic conjunctivitis, evaluated as noncompensable, with an effective date for service connection of May 31, 2005.  The Veteran has appealed the issues of entitlement to an initial compensable evaluation, and entitlement to an effective date prior to May 31, 2005 for service connection.

In October 2016, the Board remanded the claims for service connection for fibromyalgia, and vision loss, and the claim for an initial compensable evaluation for service-connected allergic rhinitis, for additional development.  

In May 2017, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determinations in these claims and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).  The Board further notes that during his May 2017 hearing, the Veteran stated that he desires to withdraw any issue as to the evaluation for his service-connected posttraumatic stress disorder, and that no such issue has been perfected for appeal.  See 38 C.F.R. §§ 20.200 (2016).  

The issues of entitlement to service connection for fibromyalgia, and vison loss, entitlement to an initial compensable evaluation for service-connected dry eye syndrome with allergic conjunctivitis, entitlement to an increased rating for service-connected sinusitis, entitlement to an increased rating for service-connected gastroesophageal reflux disease with irritable bowel syndrome, entitlement to an effective date prior to January 20, 2009 for service connection for esophageal stricture, and entitlement to an effective date prior to May 31, 2005 for service connection for dry eye syndrome with allergic conjunctivitis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In a statement, received in May 2017, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw the issue of entitlement to an initial compensable rating for service-connected allergic rhinitis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable rating for service-connected allergic rhinitis by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

A review of the claims folder shows that the Veteran has initiated an appeal on the issue of entitlement to an initial compensable rating for service-connected allergic rhinitis.  The Veteran has since indicated that he desires to withdraw his appeal as to this issue.  Specifically, a report of general information (VA Form 21-0820), dated in May 2017, shows that the Veteran stated that he desired to withdraw the issue of entitlement to an initial compensable rating for service-connected allergic rhinitis.  In June 2017, the RO notified him that it had discontinued his claim based on his May 2017 statement, and that he had 30 days to notify them if he did not desire to withdraw his claim.  There is no record of a response.  Accordingly, this claim is considered to have been withdrawn.  Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004).  

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above. 
It is dismissed.


ORDER

The issue of entitlement to an initial compensable rating for service-connected allergic rhinitis is dismissed.


REMAND

With regard to the claim for service connection for fibromyalgia, the Veteran was afforded a VA rheumatology examination in September 2017, as directed by the Board in its October 2016 remand.  See e.g., reports of general information, dated in August and September of 2017; August 2017 statement from Veteran's representative.  However, this issue has not been readjudicated since.  

With regard to all issues on appeal, i.e., entitlement to service connection for fibromyalgia, and vison loss, entitlement to an initial compensable evaluation for service-connected dry eye syndrome with allergic conjunctivitis, entitlement to an increased rating for service-connected sinusitis, entitlement to an increased rating for service-connected gastroesophageal reflux disease with irritable bowel syndrome, entitlement to an effective date prior to January 20, 2009 for service connection for esophageal stricture, and entitlement to an effective date prior to May 31, 2005 for service connection for dry eye syndrome with allergic conjunctivitis, the most recent relevant supplemental statement of the case, and statement of the case, are dated in November 2015 and March 2017, respectively.  Since those times, a great deal of medical and other evidence has been associated with the claims file, including, but not limited to, VA and non-VA medical reports (to include several VA examination reports, to include a September 2017 VA eye examination), reports from the Social Security Administration, and service treatment records, to include reports from the Veteran's first period of active duty.  This evidence is not accompanied by a waiver of RO review, nor has it been reviewed by the RO.  See 38 C.F.R. § 20.1304 (c) (2016).  On remand, this evidence should be reviewed by the RO prior to readjudicating the claims.  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

After completing any other additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


